Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 16 of the claim, after “are aligned in a”, please add --first-- (since line 20 of the claim recites “a second planar area”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8-10, 12-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20120114991 A1) in view of Nietling et al. (“Nietling”, WO 2015/196046 A1, disclosed in IDS) and Omura et al. (“Omura”, US 20130337310 A1, disclosed in IDS) and Kim et al. (“Kim”, US 20110293973 A1, disclosed in IDS).
Regarding claim 1, Park teaches a battery module (Park, Title), comprising: 
a housing having a first end and a second end opposite to the first end, wherein the first end comprises a cell receptacle opening and the second end comprises a wall with an inner surface (Park, Fig. 2, [0040], e.g., an opening is formed in one side of the housing 
a plurality of electrochemical cells, each one of the plurality of electrochemical cells comprises, respectively: a terminal end; a base end; a first terminal having a first surface; and a second terminal having a second surface (Park, Figs. 2-3, [0040], e.g., plurality of rechargeable batteries 10 is arranged such that the positive terminals 11a and the negative terminals 11b are alternately located in a direction (e.g., an x direction) in which the rechargeable batteries 10 are arranged and accommodated in the housing 20; (as shown in Figs. 2-3, a plurality of electrochemical cells, each one of the plurality of electrochemical cells comprises, respectively: a terminal end; a base end; a first terminal having a first surface; and a second terminal having a second surface)); 
a stack formed by the plurality of electrochemical cells, the terminal ends of the plurality of electrochemical cells are aligned in a planar area, and wherein the stack is configured to be received by the housing through the cell receptacle opening, and wherein the first surfaces of the first terminals and the second surfaces of the second terminals are aligned in a second planar area (Park, Fig. 2, [0040], e.g., the plurality of rechargeable batteries 10 is arranged such that the positive terminals 11a and the negative terminals 11b are alternately located in a direction (e.g., an x direction) in which the rechargeable batteries 10 are arranged and accommodated in the housing 20; an opening is formed in one side of the housing 20, and the rechargeable batteries 
a bus bar carrier disposed over the cell receptacle opening, the bus bar carrier retaining bus bars disposed thereon, the bus bars being coupled to the first terminals and the second terminals extending from the aligned terminal ends of the plurality of electrochemical cells (Park, Figs. 1 and 2, [0042], [0043], [0049], e.g., protection member 30 includes a support plate 32; terminal hole 35 is formed at a position generally corresponding to the electrode terminal 11 of the rechargeable battery 10 located under the protection member 30 and the electrode terminal protrudes through the terminal hole 35; the positive terminal 11a and the negative terminal 11b are inserted into the pair of respective holes formed in the central portion of the bus bar 40, thereby in series connecting the neighboring rechargeable batteries 10; (as shown in Figs. 1 and 2, a bus bar carrier (protection member 30/support plate 32) disposed over the cell receptacle opening, the bus bar carrier retaining bus bars disposed thereon comprising bus bars 40 disposed thereon, the bus bars being coupled to the terminals 11 extending from the aligned terminal ends of the plurality of electrochemical cells (rechargeable batteries 10))).
Park does not teach a plurality of electrochemical cells one of more of which of varying height; a plurality of adhesive layers; a stack formed by the plurality of 
However, in the same field of endeavor, Nietling teaches a battery module comprising a plurality of adhesive layers; and a stack formed by the plurality of electrochemical cells and the plurality of adhesive layers, wherein each adhesive layer of the plurality of adhesive layers is disposed between, and in contact with, adjacent electrochemical cells of the plurality of electrochemical cells such that the adjacent electrochemical cells are adhesively joined and such that the terminal ends of the plurality of electrochemical cells are aligned in a planar area (Nietling, Figs. 1 and 2, [0028]-[0030], e.g., battery module 100 contains a plurality of electrochemical cells including interior cells 114 and end cells 110, 112; at least one adhesive layer 130 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of adhesive layers; a stack formed by the plurality of electrochemical cells and the plurality of adhesive layers, wherein each adhesive layer of the plurality of adhesive layers is disposed between, 
Park in view of Nietling does not teach a plurality of electrochemical cells one of more of which of varying height; terminal ends of the plurality of electrochemical cells are aligned in a planar area and the base ends of the one or more of the plurality of electrochemical cells are disposed in different planes; the layer disposed between the inner surface of the wall of the second end of the housing and the base ends of the plurality of electrochemical cells opposite to the terminal ends is a layer of thermal epoxy and enables the alignment of the terminal ends of the plurality of electrochemical cells of varying height when seated in the housing; and a bus bar carrier disposed in the cell receptacle opening; the bus bars being electrically coupled to and abutting the first surfaces of the first terminals and the second surfaces of the second terminals extending from the aligned terminal ends of the plurality of electrical cells.
However, in the same field of endeavor, Omura teaches cell module 10 comprises: a cell stack 20 comprising multiple cells 30 which are electrically connected to each other; an intervening layer 80 arranged between the cell stack 20 and the heat dissipating member 70, and configured to allow heat to propagate from the cell stack 20 to the heat dissipating member 70, and to suppress a relative displacement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of electrochemical cells one of more of which of varying height; terminal ends of the plurality of electrochemical cells are aligned in a planar area and the base ends of the one or more of the plurality of electrochemical cells are disposed in different planes; a layer of thermal epoxy disposed between the inner surface of the wall of the second end of the housing and the base ends of the plurality of electrochemical cells opposite to the terminal ends and enabling the alignment of the terminal ends of the plurality of electrochemical cells of varying height when seated in the housing; wherein the first surfaces of the first terminals and the second surfaces of the second terminals are aligned in a second planar area, and the bus bars being electrically coupled to and abutting the first surfaces of the first terminals and the second surfaces of the second terminals extending from the aligned terminal ends of the plurality of electrical cells, for the purpose of providing a long service life and/or preventing damage of the cells (Omura, 
Park in view of Nietling and Omura does not teach a bus bar carrier disposed in the cell receptacle opening.
However, in the same field of endeavor, Kim teaches a battery pack comprising a bus bar carrier (middle cover 140) disposed in a cell receptacle opening (Kim, Title, Figs. 3, 5 and 12, [0037], e.g., the middle cover 140 (which is being interpreted as a bus bar carrier) is positioned on a top surface of the housing 110, that is, at the interior of the upper coupling portion 115 (as shown in Figs. 3, 5 and 12, the middle cover 140 (which is being interpreted as a bus bar carrier) disposed in a cell receptacle opening (receptacle opening of housing 110)); the plurality of battery cells are positioned in the inner space formed by the middle cover 140 and the housing 110; the middle cover 140 includes a substantially plate-shaped body 141, a bus bar seating portion 142 formed on the body 141 to allow a plurality of bus bars 174 to be seated thereon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bus bar carrier disposed in the cell receptacle opening, for the purpose of preventing or minimizing a plurality of rechargeable battery cells from vibrating inside a housing (Kim, [0007]).
Regarding claim 3, Park in view of Nietling, Omura and Kim teaches the battery module of claim 1 as disclosed above.  Park does not teach wherein the wall of the second end of the housing is at least partially formed by the heat sink, wherein a first face of the layer of thermal epoxy is configured to physically contact the base ends 
However, in the same field of endeavor, Omura teaches cell module 10 comprises: a cell stack 20 comprising multiple cells 30 which are electrically connected to each other; a plate-shaped heat dissipating member 70 (which is being interpreted as a heat sink) arranged such that it extends along a direction in which the multiple cells 30 are arranged, and such that it is thermally connected to the multiple cells 30; and an intervening layer 80 arranged between the cell stack 20 and the heat dissipating member 70, and configured to allow heat to propagate from the cell stack 20 to the heat dissipating member 70, and to suppress a relative displacement between the cell stack 20 and the heat dissipating member 70 (Omura, Title, Abstract, Figs. 1-2).  Intervening layer 80 (which is being interpreted as a layer of thermal epoxy) is formed of a cold-curing adhesive agent including epoxy resin, and is configured to bond each cell 30 of the cell stack 20 and the heat dissipating member 70, thereby fixedly bonding the cells 30 and the heat dissipating member 70 (Omura, [0044]).  (As shown Figs. 1 and 2 of Omura, a first face of an intervening layer 80 (layer of thermal epoxy) is configured to physically contact the base ends of the plurality of electrochemical cells (30), and wherein a second face of the intervening layer 80 (layer of thermal epoxy) opposite to the first face physically contacts a heat dissipating member 70 (heat sink)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the wall of the second end of the housing is at least partially formed by the heat sink, wherein a first face of the layer of 
Regarding claim 4, Park teaches wherein the plurality of electrochemical cells comprises a plurality of prismatic, lithium-ion (Li-ion) electrochemical cells (Park, [0030], e.g., a rechargeable battery 10 is a lithium ion battery and configured to have a hexahedral shape; (as shown in Fig. 2, the plurality of electrochemical cells 10 are plurality of prismatic cells)). 
Regarding claim 8, Park in view of Nietling, Omura and Kim teaches the layer of thermal epoxy disposed between the inner surface of the wall of the second end of the housing and the base ends of the plurality of electrochemical cells opposite to the terminal ends and enabling the alignment of the terminal ends of the plurality of electrochemical cells of varying height when seated in the housing as disclosed in claim 1 above.
Park in view of Nietling, Omura and Kim does not teach wherein the layer of thermal epoxy comprises a volume per electrochemical cell of 0.83-2.5 cubic centimeters.
However, it is obvious to scale the size of the battery cell and this value changes based on the size of the battery cell therefore the claimed range is obvious (see MPEP 2144.04 IV and V).  
A layer of thermal epoxy having relative dimensions would not perform differently than the layer of thermal epoxy taught by Park in view of Nietling and 
Change in shape or size of the layer of thermal epoxy, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04 IV). 
Regarding claim 9, Park in view of Nietling, Omura and Kim teaches the battery module of claim 1 as disclosed above.  Park teaches an additional stack formed by an additional plurality of electrochemical cells, wherein the additional stack is configured to be received by the housing through the cell receptacle opening (Park, Fig. 2, [0040], e.g., the plurality of rechargeable batteries 10 is arranged such that the positive terminals 11a and the negative terminals 11b are alternately located in a direction (e.g., an x direction) in which the rechargeable batteries 10 are arranged and accommodated in the housing 20; an opening is formed in one side of the housing 20, and the rechargeable batteries 10 are accommodated through the opening; (some of the plurality of rechargeable batteries 10 are being interpreted as the plurality of electrochemical cells and another some of the plurality of rechargeable batteries 10 are being interpreted as an additional plurality of electrochemical cells)).
Park does not teach that the additional stack formed by the additional plurality of electrochemical cells and an additional plurality of adhesive layers, and wherein the plurality of electrochemical cells are not adhesively joined to the additional plurality of electrochemical cells via the plurality of adhesive layers or by the additional plurality of adhesive layers.
However, in the same field of endeavor, Nietling teaches a battery module comprising a stack formed by the plurality of electrochemical cells and the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an additional stack formed by an additional plurality of electrochemical cells and an additional plurality of adhesive layers, wherein the additional stack is configured to be received by the housing through the cell receptacle opening, and wherein the plurality of electrochemical cells are not adhesively joined to the additional plurality of electrochemical cells via the plurality of adhesive layers or by the additional plurality of adhesive layers, for the purpose of improving performance and overall life of the cells (Nietling, [0005]).
Regarding claim 10, Park in view of Nietling, Omura and Kim teaches the battery module of claim 9 as disclosed above.  Park does not teach wherein the plurality of electrochemical cells comprises three electrochemical cells and the additional plurality of electrochemical cells comprises three additional electrochemical cells.
However, in the same field of endeavor, Nietling teaches a battery module comprising a plurality of electrochemical cells comprises four electrochemical cells and an additional plurality of electrochemical cells comprises four additional electrochemical cells (Nietling, Title, Fig. 4, [0046], e.g., an adhesive is positioned between the cells; an adhesive is positioned between only certain cells; (as shown in Fig. 4, a plurality of electrochemical cells comprises four electrochemical cells and an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the plurality of electrochemical cells comprises three electrochemical cells and the additional plurality of electrochemical cells comprises three additional electrochemical cells, for the purpose of improving performance and overall life of the cells (Nietling, [0005]).  The changing the size/proportion of the plurality of electrochemical cells and the additional plurality of electrochemical cells by increase or decreasing the number of the plurality of electrochemical cells and the number of additional plurality of electrochemical cells, respectively, is not patentably distinct over Nietling. (See MPEP § 2144.04).  Adjusting the number of electrochemical cells in the plurality of electrochemical cells and the additional plurality of electrochemical cells to have wherein the plurality of electrochemical cells comprises three electrochemical cells and the additional plurality of electrochemical cells comprises three additional electrochemical cells would have been obvious. (See MPEP § 2144.05).
Regarding claim 12,
Regarding claim 13, Park teaches wherein the terminals are configured to extend through openings in the bus bar carrier to access the bus bars disposed on the bus bar carrier (Park, Figs. 1-2 and 4, [0043], [0049], e.g., terminal holes 35 are formed in the support plate 32; the bus bar 40 is accommodated in the space formed by the protrusion unit 31 of the protection member 30 and configured to electrically connect the electrode terminals 11 of the pair of neighboring rechargeable batteries 10 penetrating the terminal holes 35; (as shown in Figs. 1-2 and 4, terminals (11) are configured to extend through openings (terminal holes 35) in the bus bar carrier (protection member 30/support plate 32) to access the bus bars (40) disposed on the bus bar carrier (protection member 30/support plate 32))).
Regarding claim 25, Park in view of Nietling, Omura and Kim teaches the layer of thermal epoxy disposed between the inner surface of the wall of the second end of the housing and the base ends of the plurality of electrochemical cells opposite to the terminal ends and enabling the alignment of the terminal ends of the plurality of electrochemical cells of varying height when seated in the housing as disclosed in claim 1 above.
Park in view of Nietling, Omura and Kim does not teach wherein the layer of thermal epoxy comprises a volume in the range of 5 to 15 cubic centimeters.
However, it is obvious to scale the size of the battery cell and/or the number of battery cells and this value changes based on the size of the battery cell and/or the number of battery cells therefore the claimed range is obvious (see MPEP 2144.04 IV and V).  
A layer of thermal epoxy having relative dimensions would not perform differently than the layer of thermal epoxy taught by Park in view of Nietling and Omura, the claimed layer of thermal epoxy is not patentably distinct from the prior art device (see MPEP 2144.04 IV).  
Change in shape or size of the layer of thermal epoxy, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04 IV). 
Adjusting the number of battery cells to meet the desire amount of output energy is obvious to one of ordinary skill in the art (see MPEP 2144.04 V).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 20120114991 A1) in view of Nietling et al. (“Nietling”, WO 2015/196046 A1, disclosed in IDS), Omura et al. (“Omura”, US 20130337310 A1, disclosed in IDS) and Kim et al. (“Kim”, US 20110293973 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Park et al. (“Park_2”, US 20150079447 A1).
Regarding claim 14, Park in view of Nietling, Omura and Kim teaches the battery module of claim 1 as disclosed above.  Park in view of Nietling, Omura and Kim does not explicitly teach wherein the bus bars are configured to extend through openings in the bus bar carrier to access the terminals of the plurality of electrochemical cells.
However, in the same field of endeavor, Park_2 teaches a battery module comprising bus bars (120a) configured to extend through openings (133) in a bus bar carrier (bus-bar holder 130a) to access terminals (terminal portions 114) of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the bus bars are configured to extend through openings in the bus bar carrier to access the terminals of the plurality of electrochemical cells, for the purpose of improving the safety of the battery module (Park_2, [0057]).

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Applicant argues that “Park, Nietling, and Kim are of the nut, washer, bolt variety for coupling with a bus bar holder. Only Omura shows bus bars abutting the terminals but doesn't show a bus bar holder. Applicant asserts the abutting bus bars of Omura would not work with the nut, washer, bolt variety of the other cited references, among other limitations.” (Remarks Page 12).
Applicant’s argument is not persuasive.  
Park teaches a bus bar carrier disposed over the cell receptacle opening, the bus bar carrier retaining bus bars disposed thereon, the bus bars being coupled to the terminals extending from the aligned terminal ends of the plurality of electrochemical cells (Park, Figs. 1 and 2, [0042], [0043], [0049], e.g., protection member 30 includes a support plate 32; terminal hole 35 is formed at a position generally corresponding to the electrode terminal 11 of the rechargeable battery 10 located under the protection member 30 and the electrode terminal protrudes through the terminal hole 35; the positive terminal 11a and the negative terminal 11b are inserted into the pair of respective holes formed in the central portion of the bus bar 40, thereby in series connecting the neighboring rechargeable batteries 10; (as shown in Figs. 1 and 2, a bus bar carrier (protection member 30/support plate 32) disposed over the cell receptacle opening, the bus bar carrier retaining bus bars disposed thereon comprising bus bars 40 disposed thereon, the bus bars being coupled to the terminals 11 extending from the aligned terminal ends of the plurality of electrochemical cells (rechargeable batteries 10))).
Omura teaches first surfaces of first terminals and second surface of second terminals are aligned in a second planar area; and bus bars being electrically coupled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first surfaces of the first terminals and the second surfaces of the second terminals are aligned in a second planar area, and the bus bars being electrically coupled to and abutting the first surfaces of the first terminals and the second surfaces of the second terminals extending from the aligned terminal ends of the plurality of electrical cells, for the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723